Citation Nr: 0534546	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service connected pleural thickening of the right lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from April 1963 to April 1964.

This appeal arises from rating decisions of the Muskogee, 
Oklahoma Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher evaluation for the service connected pulmonary 
disability.

This case was remanded from the Board to the RO in July 2004 
to provide the veteran with a VA rating examination; however, 
not all of the development earmarked in the remand was 
accomplished.  In the case of Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a remand was necessary due to 
the RO's failure to follow the directives in the Board's 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to ensure compliance.

The Court has also held that in cases concerning the rating 
of disorders, clinical findings must be related specifically 
to the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  Here, the existing medical evidence is not 
adequate to rate the veteran's claim for a higher rating for 
pulmonary disability as not all of the findings necessary 
under Diagnostic Code 6845 are of record.  Thus, the veteran 
must be afforded another VA examination.




Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  In addition, the 
veteran should be requested to provide 
all relevant information regarding time 
lost from work and time spent 
hospitalized as a result of the service 
connected disability.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician with the necessary expertise to 
evaluate the veteran's claim.  The claims 
folder must be made available to the 
physician for review prior to the 
examination and a current pulmonary 
function test should be obtained.  The 
report of examination must indicate 
whether FEV-1 is 40 to 55 percent of 
predicted, or less than 40 percent of 
predicted value, or; FEV-1/FVC is 40 to 
55 percent of predicted, or less than 40 
percent, or; DLCO (SB) is 40 to 55 
percent predicted, or less than 40 
percent of predicted value, or; whether 
maximum oxygen consumption is of 15 to 20 
ml/kg/min (with cardiovascular limit), 
or; maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), 
or; whether there is evidence of cor 
pulmonale (right heart failure), or; 
evidence of right ventricular 
hypertrophy, or; evidence of pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; whether there is 
evidence of episode(s) of acute 
respiratory failure, or; whether the 
veteran requires outpatient oxygen 
therapy.  Each of the above criteria must 
be addressed by the physician.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued to include the 
consideration of the provisions of 
38 C.F.R. § 3.321 and the veteran and 
his representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


